     2:19-cv-01204-RMG          Date Filed 05/29/20      Entry Number 16        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Stephanie Maria Brown,              )
                                    )
               Plaintiff,           )                 Civil Action No. 2:19-1204-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                        ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation (“R & R”) on May 19, 2020, recommending that the

decision of the Commissioner be reversed and remanded to the agency because the

Administrative Law Judge (“ALJ”) failed to properly evaluate Plaintiff’s subjective statements

and this failure negatively impacted the ALJ’s consideration of the third party function report

and the consultant examiner’s opinion. (Dkt. No. 14 at 5-13). This includes the dubious and

unsupported finding of the ALJ that Plaintiff has a “fairly active lifestyle.” (Id. At 10). The

Commissioner has advised the Court that he does not intend to file objections to the R & R.

(Dkt. No. 15).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

                                                -1-
      2:19-cv-01204-RMG         Date Filed 05/29/20       Entry Number 16       Page 2 of 2




ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order. Since this

application for disability benefits has been pending now for over five years, the Commissioner is

directed to schedule an administrative hearing in this matter, if one is required, within 120 days

of this order.

        AND IT IS SO ORDERED.




                                                      s/ Richard Mark Gergel
                                                      United States District Judge


Charleston, South Carolina
May 29, 2020




                                                -2-
